DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5, 7-12, 14-25 are presented for examination.

REASONS FOR ALLOWANCE
Claims 1-5, 7-12, 14-25 are allowed.
The following is an Examiner’s statement of reasons for allowance:
Claim 1 recites the following limitations:
“ partitioning, by logic, the cache memory into at least a clean data only partition; determining, by the logic, whether a cache line contains dirty data or clean data only, and controlling power such that the cache line containing only clean data has a lower power consumption than the cache line containing dirty data, by controlling a refresh operation of the clean data only partition so that at least one of: a data refresh does not occur for clean data only banks, or the refresh rate is reduced for clean data only banks.” 
Claim 8 recites the following limitations:
“partition the cache memory into at least a clean data only partition; determine whether a cache line contains dirty data or clean data only; and control power such that the cache line containing only clean data has a lower power consumption than the cache line containing dirty data, by controlling a refresh operation of the clean data only partition so that at least one of: a data refresh does not occur for clean data only banks, or the refresh rate is reduced for clean data only banks.”
Claim 15 recites the following limitations:
“partition the cache memory into at least a clean data only partition and a dirty data partition; determine whether a cache line contains dirty data or clean data only; store the cache line in the cache memory partition designated to store dirty data, when the cache line contains dirty data; store the cache line in the cache memory partition designated for clean data only, when the cache line contains only clean data; and control power such that the cache line containing only clean data has a lower power consumption than the cache line containing dirty data, by controlling a refresh operation of the clean data only partition so that at least one of: a data refresh does not occur for clean data only banks, or the refresh rate is reduced for clean data only banks.”
Claim 19 recites the following limitations:
“partitioning, by logic, the cache memory into at least a clean data only partition and a dirty data partition by designating at least one of a plurality of dynamic random access memories (DRAM) memories to store clean data only and at least a different one of the plurality of DRAM memories to store at least dirty data; determining, by the logic, whether a cache line contains dirty data or clean data only, storing, by the logic, the cache line in the cache memory partition designated to store dirty data, when the cache line contains dirty data; storing, by the logic, the cache line in the cache memory partition designated for clean data only, when the cache line contains only clean data; and controlling the DRAM memory designated to store clean data only to have a lower power consumption than the DRAM memory designated to store the dirty data, by controlling a refresh operation of the cache memory partition designated for clean data only so that at least one of: a data refresh does not occur for clean data only partitions, or the refresh rate is reduced for clean data only partitions.”
Claim 20 recites the following limitations:
“partition the cache memory into at least a clean data only partition and a dirty data partition by designating at least one of the plurality of DRAM memories to store clean data only and at least a different one of the plurality of DRAM memories to store at least dirty data; determine whether a cache line contains dirty data or clean data only; store the cache line in the cache memory partition designated to store dirty data, when the cache line contains dirty data; store the cache line in the cache memory partition designated for clean data only, when the cache line contains only clean data; and control the DRAM memory designated to store clean data only to have a lower power consumption than the DRAM memory designated to store the dirty data, by controlling a refresh operation of the cache memory partition designated for clean data only so that at least one of: a data refresh does not occur for clean data only partitions, or the refresh rate is reduced for clean data only partitions.”
The prior art of record Alameldeen et al (U.S. 2014/0281248) discloses a cache includes clean data cache lines, and dirty data cache lines. Edirisooriya et al (U.S. 2005/0193176) discloses reduces power consumption by powering down ways that do not store dirty lines.
However, the examiner cannot find a reasonable motivation to combine the prior art in the manner claimed in claims 1, 8, 15, 19 and 20, either in the prior art or existing case law.
Claims 2-5, 7-12, 14-25 are considered allowable due to their respective dependencies.

Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee. Such submission should be clearly labeled “Comment of Statement of Reasons for Allowance”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOA D DOAN whose telephone number is (571)272-5950.  The examiner can normally be reached on Mon-Fri 1000-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED I RUTZ can be reached on 571-272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHOA D DOAN/            Primary Examiner, Art Unit 2133